180 F.2d 924
LECKASv.CATALINA ISLAND S. S. LINE.CATALINA ISLAND S. S. LINEv.LECKAS.
No. 12426.
United States Court of Appeals Ninth Circuit.
March 20, 1950.

David A. Fall, San Pedro, Cal., for appellant Leckas.
Lasher B. Gallagher, Los Angeles, Cal., for appellant Catalina Island S.S. Line.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
It appearing that the evidence amply sustains the finding and decree of the district court with respect to the award to Leckas of maintenance, and the denial to him of an award for wages, the decree is affirmed.